DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      This action is in response to an application filed on December 31, 2018.
3.      Claims 1-20 are pending.   Applicant elected Group III, claims 9-20 without traverse on 09/21/2021 during the telephone interview. Therefore Claims 9-20 are under examination and Claims 1-8 are withdrawn as non-elected groups.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.        Claims 1-3, drawn to a method of preparing polymerization catalyst, classified in class/subclass B01J37/0203.
II.       Claim 4-8, drawn to a method for preparing polymerization catalyst, classified in class/subclass C08F2/00.
III.	Claims 9-20, drawn to method for preparing polymerization catalyst, classified in class/subclass C08F4/16.
The inventions are independent or distinct, each from the other because:
4.	Inventions I and II, I and III, II and III are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed for example invention I requires drying support comprising silica, contacting with dried support with methanol containing less than 0.1 wt% water and basic chromium acetate forming chrominated slurried support, cooling chrominated slurried support, contacting with titanium n-propoxide forming titanted slurried support, thermally treating by increasing the temperature of titanated support, contacting  Invention II requires drying silica support, contacting with methanol containing water and chromium acetate, cooling chromium slurried support, contacting the dried support with chromium containing compound to form chrominated support, contacting the chrominated support with a solvent to form slurried support, cooling the slurried support, contacting the cooled slurried support with titanium-containing compound to form titanated support,  thermally treating titanium support,  contacting titanium support with water in amount of from 0.1 to about 10 moles per mole of titanium to produce a mixture, thermally treating the mixture to form pre-catalyst and calcining pre-catalyst to form polymerization catalyst and while invention III requires drying silica support, contacting the dried support with a solvent to form slurried support, subsequent to step b) cooling the slurried support to form cooled support, contacting cooled support with titanium-containing compound to form a titanated support, contacting titanated support with chromium containing compound to form chrominated support, thermally treating chrominated support, contacting chrominated support with water in of from 0.1 to about 10 moles per mole of titanium to produce a mixture, thermally treating the mixture to form pre-catalyst where all three inventions have different method steps of adding components for making polymerization catalyst (i.e.,   invention I in step b) requires contacting dried support with a solution comprising methanol containing less than 0.1 wt% of water and basic chromium acetate to form chromianted slurried support, invention II in step b) requires contacting the dried support with a chromium containing compound to form a chrominated support, and invention III in step b) contacting the dried support with a solvent to form slurried support).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
A telephone call was made to Rodney Carroll on 09/20/2021 and Mr. Rodney Carroll responded on 09/21/2021 electing Group III, claims 9-20 without traverse. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
5.       Claims 9 and 11 are objected to because of the following informalities:  
In order to provide further clarity in the claim, it is suggested to insert “a” after “at” and before “temperature” in claim 9, line 2.
In order to provide further clarity in the claim, it is suggested to amend “the range” to “a range” in claim 9, line 2.
In order to provide further clarity in the claim, it is suggested to amend “the boiling” to “a boiling” in claim 9, line 12.
In order to provide further clarity in the claim, it is suggested to insert “a” after “with” and before “water” in claim 9, line 14.
In order to provide further clarity in the claim, it is suggested to amend “silica is” to “silica support is” in claim 11 line 1.

Appropriate correction are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites the limitation “the titanium alkoxide” in claim 13, line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is dependent on claim 9 where claim 9 recites in step d) contacting with titanium-containing compound and titanium-containing compound in claim 9 is not limited to “the titanium alkoxide” therefore claim 13 is unclear how step d) of claim 9 performed under mixing condition for efficient dispersal of the titanium alkoxide. If step d) of claim 9 where titanium-containing compound is titanium alkoxide then applicant needs to clarify in claim language. Clarification is requested.

Allowable Subject Matter
7. 	Claims 9-20 would be allowable after applicant overcomes with the claims objection and overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth above in this Office action.

8. 	The present claims are allowable over the closest prior art taught Schneider et al (US Patent No.: 7,019,089 B2), Rohde (US Patent No.: 7,803,736 B2).

Schneider discloses a method comprising:
drying the support material at a temperature of 100 to 200° C under reduced pressure for from 1 to 10 hours forming a dried support (reads on presently claimed limitation of step a) drying a support material at a temperature in a range of from about 150° C about 220° C to form a dried support, Col.3 lines 62-65);

then to add titanium compound (i.e., reads on presently claimed limitation of step d) contacting the support with a titanium-containing compound) and is carried out from 0° C to 100° C forming titanated support (Col.4 lines 25-35 and 43-45);
titanated support is brought into contact with chromium compound in water or methanol (Col.4 lines 58-64, i.e., reads on presently claimed limitation of step e) contacting the titanated support with a chromium containing compound); and
further, pre-catalyst can be obtained by calcining from 400 to 1000° C or can be calcined beforehand in a water free inert gas atmosphere above 280° C and then activating under oxidizing condition from 400 to 1000° C (Col.5 lines 13-28).

However, Schneider does not disclose or suggest:
step c) subsequent to b) cooling the slurried support to a temperature of less than about 50° C to form a cooled support;
 step d) contacting the cooled support with a titanium-containing compound;
e) form a chrominated support; 
f) thermally treating the chrominated support by increasing the temperature of the chrominated support to the boiling point of the solvent; 
g) prior to reaching the boiling point of the solvent, contacting the chrominated support with water in an amount ranging from about 0.1 moles to about 10 moles per moles of titanium to produce a mixture; and



Rohde teaches process for making catalyst comprising:
a support material is dried under reduced pressure at from 100-200° C from 1-10 hours (Col.5 lines 3-6, reads on presently claimed limitation of step a) drying a support material at a temperature in a range of from about 150° C about 220° C to form a dried support);
contacting support with protic medium (i.e., protic solvent) comprising titanium compound and the chromium compound in any order (Col.5 lines 7-16 and lines 58-65 and col.6 line35) and in any desired way. Further, the  mixture of protic medium which includes protic medium (i.e., protic solvent), titanium compound and chromium compound which can be added to support material or support material can be added to the mixture or the support material can be slurried in a suspension medium beforehand made of the same protic medium such as methanol (Col.6 lines 32-60, reads on presently claimed limitation of b) contacting the support with a solvent (protic solvent such as methanol) to form slurry, c) contacting  support with titanium-containing compound, e) contacting with chromium-containing compound); and
thermally treating at 20-150° C for at least about 7 hours (Col.7 lines 13-15, meets steps a, b, d, e of claim 1, claims 1-7 of reference, reference examples, reads on presently claimed limitation of step f) thermally treating).  

However, Rohde does not disclose or suggest:
step c) subsequent to b) cooling the slurried support to a temperature of less than about 50° C to form a cooled support;

e) contacting the titanated support with a chromium-containing compound form a chrominated support; 
f) thermally treating the chrominated support by increasing the temperature of the chrominated support to the boiling point of the solvent; 
g) prior to reaching the boiling point of the solvent, contacting the chrominated support with water in an amount ranging from about 0.1 moles to about 10 moles per moles of titanium to produce a mixture; and
h) thermally treating the mixture by heating the mixture to a temperature of equal to or greater than about 150° C for a time period of from about 5 hours to about 30 hours to yield a pre-catalyst. 

Thus, it is clear that Schneider and Rohde, either alone or in combination, do not disclose or suggest the present invention.  


9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/Examiner, Art Unit 1732 
09/29/2021